Citation Nr: 1641098	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-35 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disability for treatment purposes only under 38 U.S.C.A. §1702.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from April 1990 to April 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2011 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified at a July 2014 videoconference Board Hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In February 2015, the Board remanded the matters of entitlement to service connection for a psychiatric disorder, to include anxiety, depression and PTSD; residuals of skin cancer, to include excision scars; and entitlement to service connection for temporomandibular joint disease (TMJ), headaches, and loss of tooth number 25 for further development.  In a July 2015 rating decision, the Appeals Management Center (AMC) granted service connection for surgical scars; inter derangement, TMJ with headaches and loss of tooth # 25.  This represents a full grant of the benefits sought.  Thus, those claims are no longer before the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran submitted a letter, dated in August 2014, from D.J., MSW, LICSW, who stated that he has provided psychotherapy for the Veteran on a weekly basis since June 2014.  He also that that, "[the Veteran] presents with multiple severe symptoms characteristic of Post-Traumatic Stress Disorder."  There are no private treatment records from D.J.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claims, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

On remand, updated VA treatment records should be obtained and associated with the electronic claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The issue of entitlement to service connection for an acquired psychiatric disability for treatment purposes only under 38 U.S.C.A. § 1702 is inextricably intertwined with the issue of service connection for a psychiatric disorder for compensation purposes.  Thus, the matter will be held in abeyance pending resolution of the compensation issue.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records from J.B., as well as any other records, not already of record, that are relevant to his claim.  See August 2014 letter.

If, after making reasonable efforts to obtain private records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain up-to-date VA treatment records pertaining to the Veteran and associate with the electronic claims file.

3. If, and only if, additional medical records are obtained, refer the case to the VA examiner who performed the June 2015 VA examination (or a suitable substitute) for an addendum medical opinion regarding the likely etiology of the Veteran's psychiatric disorder.  Arrange for the entire record to be reviewed by the VA examiner.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination.

The examiner should indicate as opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran currently has PTSD related to his period of service.  If a diagnosis of PTSD is rendered, the examiner should identify the claimed stressor that serves as the basis for the diagnosis of PTSD.  Alternatively, if PTSD is not diagnosed, the examiner should set forth all psychiatric diagnoses and express an opinion as to whether it is at least as likely as not that any current psychiatric disorder had its onset in service or is otherwise related to the Veteran's period of service.  The examiner should also render an opinion as to whether it is at least as likely as not that any current psychiatric disorder is caused by or aggravated by a service-connected disability.  A complete detailed rationale should be provided for each opinion that is rendered 

4.  Then, review the electronic claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




